DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
“Seed” as recited throughout is, under a broadest reasonable interpretation, understood to refer to “the fertilized ripened ovule of a flowering plant containing an embryo and capable normally of germination to produce a new plant,” i.e., an “embryonic plant,” as opposed to, e.g., “input used to initialize a function.”
“Listing” as recited throughout is, under a broadest reasonable interpretation, understood to refer to something that has become entered in a catalog with a selling price.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 9, and 17 recite “one or more regions and sub-regions in which the seed item listing is includable as a seed item search result.”  This is unclear whether this covers embodiments 
Claims 5, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5, 13, and 20 recite “an external compensation rate.”  Although a discount rate for a region is disclosed, the terms “external” and “compensation” do not appear in the disclosure outside of these claims.  Therefore, it is unclear what an external compensation rate is.  For the purpose of examination, an external compensation rate is interpreted as a discount rate for a region.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9, and 17 recite receiving, from a network site end-user, a seed item search request specifying a geographic location; accessing a seed item listing database comprising a plurality of seed item listings generated by a plurality of posting users through a seed post map user interface, each seed item listing specifying one or more regions and sub-regions in which the seed item listing is includable as a seed item search result; determining, using one or more processors of a machine, that one or more of the plurality of seed item listings are includable as seed item search results based on at least one of the 
The limitation of “determining, using one or more processors of a machine, that one or more of the plurality of seed item listings are includable as seed item search results based on at least one of the regions and sub-regions comprising the geographic location in the seed item search request,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “using one or more processors of a machine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using one or more processors of a machine” language, “determining” in the context of this claim encompasses a person manually comparing regions and sub-regions of seed listings to the geographic location in the seed item search request.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The first additional element recited in the claim is “receiving, from a network site end-user, a seed item search request specifying a geographic location.”  “Receiving a seed item search request,” an insignificant data gathering step, is recited at a high-level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The second additional element recited in the claim is “accessing a seed item listing database comprising a plurality of seed item listings generated by a plurality of posting users through a seed post map user interface, each seed item listing specifying one or more regions and sub-regions in which the 
The third additional element recited in the claim is “causing, on a user device of the network site end-user, a presentation displaying the seed item search results.”  “Causing a presentation,” an insignificant post-solution step of displaying output, is recited at a high-level of generality (i.e., as a generic computer function of presenting data in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a request, accessing a database, and displaying search results are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claims 2, 10, and 18 recite the additional element of the seed post map user interface displaying the regions in a region-level user interface in which only regions are selectable for inclusion as a network site search result, and a sub-region-level user interface sub-regions are selectable for inclusion as a network site search result.  Displaying the regions and receiving selections are recited at a high-level of 

Claims 3, 11, and 19 recite the additional element of selecting the regions in the seed post map user interface using a first user input interaction and selecting the sub-regions using a second user input interaction that is different than the first user input interaction.  Receiving selections are recited at a high-level of generality (i.e., as a generic computer function of receiving selections in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claims 4 and 12 recite the additional element of displaying a map of a country, and the regions are states and the sub-regions are state counties.  Displaying a map is recited at a high-level of generality (i.e., as a generic computer function of presenting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claims 5, 13, and 20 recite the additional element of editing subregions in the map user interface to include an external compensation rate for that subregion.  Editing subregions is recited at a high-level of generality (i.e., as a generic computer function of receiving selections in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.



Claims 7 and 15 recite the additional element of displaying the seed item search results and a plurality of variable user selection elements that are selectable to filter the search results based on variable seed growing parameters.  Displaying search results and receiving edits are recited at a high-level of generality (i.e., as a generic computer function of presenting data and receiving selections in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claims 8 and 16 recite the additional elements of receiving, from the network site end-user, modification of the plurality of variable user selection elements and in response to the modification, dynamically updating the search results to match the variable parameters and the geographic location.  “Receiving modification,” an insignificant data gathering step, is recited at a high-level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  “Dynamically updating search results,” an insignificant post-solution step of displaying output, is recited at a high-level of generality (i.e., as a generic computer function of presenting data in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 9-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Altberg et al., US 2008/0313039 A1 (hereinafter “Altberg”).

As per claims 1, 9, and 17, Friend teaches:
receiving, from a network site end-user, a seed item search request (Friend ¶¶ 0070, 0078), where a search for products in the seed category is a seed item search request specifying a geographic location (Friend ¶ 0095, “That locality information is then appended to their profile and is used for that member's starting point whenever the member specifies a geographical radius indicia for either an offer, a request or a search.”);
accessing a seed item listing database comprising a plurality of seed item listings generated by a plurality of posting users through a seed post map user interface (Friend ¶ 0078), where the database is searched;
determining, using one or more processors of a machine, that one or more of the plurality of seed item listings are includable as seed item search results based on the geographic location in the seed item search request (Friend ¶ 0078), where items for sale searched for by a user within the area specified by the radius of the offer to sell are determined to be included; and
causing, on a user device of the network site end-user, a presentation displaying the seed item search results (Friend ¶ 0081), where search results are presented.

Friend, however, does not teach:
each seed item listing specifying one or more regions and sub-regions in which the seed item listing is includable as a seed item search result;
determining, using one or more processors of a machine, that one or more of the plurality of seed item listings are includable as seed item search results based on at least one of the regions and sub-regions comprising the geographic location in the seed item search request

The analogous and compatible art of Altberg, however, teaches specifying regions (states) and sub-regions (counties) as an alternative to using a radius distance in order to specify a geographic area for sales (Altberg ¶¶ 0062, 0068, 0198).

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Altberg with those of Friend to modify the radius of Friend to use the states and counties of Altberg in order to allow sellers more control over where they will deliver seeds.

As per claims 2, 10, and 18, the rejection of claims 1, 9, and 17 is incorporated, but Friend does not teach:
wherein the seed post map user interface displays the regions in a region-level user interface in which only regions are selectable for inclusion as a network site search result, and a sub-region-level user interface sub-regions are selectable for inclusion as a network site search result.

The analogous and compatible art of Altberg, however, teaches specifying regions (states) and sub-regions (counties) as an alternative to using a radius distance in order to specify a geographic area for sales (Altberg ¶¶ 0062, 0068, 0198) using maps (Altberg ¶ 0254).



As per claims 3, 11, and 19, the rejection of claims 2, 10, and 18 is incorporated, but Friend does not teach:
wherein the regions are selectable in the seed post map user interface using a first user input interaction and the sub-regions are selectable using a second user input interaction that is different than the first user input interaction.

The analogous and compatible art of Altberg, however, teaches selecting a county in a map using a first input and a state in a map using a second input, where the selections are separate inputs (Altberg ¶¶ 0062, 0067).

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Altberg with those of Friend to modify the radius of Friend to use the separate selections of states and counties of Altberg, in order to allow sellers more control over where they will deliver seeds.

As per claims 4 and 12, the rejection of claims 1 and 9 is incorporated, but Friend does not teach:
wherein the seed post map user interface displays a map of a country, and the regions are states and the sub-regions are state counties.

The analogous and compatible art of Altberg, however, teaches selecting counties and states in a map (Altberg ¶¶ 0062, 0067).

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Altberg with those of Friend to modify the radius of Friend to use the separate selections of states and counties of Altberg, in order to allow sellers more control over where they will deliver seeds.

Claim 5, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Altberg et al., US 2008/0313039 A1 (hereinafter “Altberg”), and further in view of Ruckart, US 2008/0091539 A1 (hereinafter “Ruckart”).

As per claims 5, 13, and 20, the rejection of claims 1, 9, and 17 is incorporated, but Friend does not teach:
wherein each of the subregions in the map user interface is editable to include an external compensation rate for that subregion.

The analogous and compatible art of Ruckart, however, teaches entering a discount rate – the claimed external compensation rate – by region (Ruckart ¶ 0029).

.

Claim 5, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Altberg et al., US 2008/0313039 A1 (hereinafter “Altberg”), and further in view of Dunlap, US 2006/0224327 A1 (hereinafter “Dunlap”).

As per claims 6 and 14, the rejection of claims 1 and 9 is incorporated, but Friend does not teach:
wherein each of the plurality of seed items listings comprises variable seed growing parameters.

The analogous and compatible art of Dunlap, however, teaches searching for plants by growing parameters (Dunlap Abstract).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Dunlap with those of Field to incorporate growing parameters in the listings of Field in order to allow for the seed searching of Field to be more specific as to search criteria.

As per claims 7 and 15, the rejection of claims 6 and 14 is incorporated, but Friend does not teach:
wherein the presentation displays the seed item search results and a plurality of variable user selection elements that are selectable to filter the search results based on variable seed growing parameters.

The analogous and compatible art of Dunlap, however, teaches searching for plants by growing parameters (Dunlap Abstract), where the ability to enter search criteria inherently requires selection elements as claimed under a broadest reasonable interpretation.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Dunlap with those of Field to incorporate growing parameters in the listings of Field in order to allow for the seed searching of Field to be more specific as to search criteria.

Claim 5, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Altberg et al., US 2008/0313039 A1 (hereinafter “Altberg”), and Dunlap, US 2006/0224327 A1 (hereinafter “Dunlap”), and further in view of Dodson et al., US 2012/0272185 A1 (hereinafter “Dodson”).

As per claims 8 and 16, the rejection of claims 7 and 15 is incorporated, but neither Friend nor Dunlap teach:
receiving, from the network site end-user, modification of the plurality of variable user selection elements; and
in response to the modification, dynamically updating the search results to match the variable parameters and the geographic location.



It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Field and Dunlap to dynamically update as in Dodson the search results of Fields based on modifying as in Dodson the growing parameter filters of Dunlap in order to provide a seamless search experience to a searching user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159